Title: To Thomas Jefferson from A. Van Stipriaan Lúïsçiús, 1 December 1805
From: Lúïsçiús, A. Van Stipriaan
To: Jefferson, Thomas


                  
                     Monsieúr Le President!
                     Delft ce 1 Decemb. 1805.
                  
                  Parmi les inventions des hommes il ÿ en a qui ne sont destinées qu’á l’úsage des personnes particúlières; mais il ÿ en a d’aútres, qui concernent immediatement le Públic, et à l’egard de celles-ci, il en est un grand nombre, dont il n’appartient qu’á des Princes, oú des Soúverains, oú des aútres Púissances de les mettre en pratiqúe, et de les porter à ún degré de perfection, qui rende leúr application vraiment útile.
                  J’ose, Sire! ranger dans cette derniere classe la decoúverte, dont la description se troúve dans le Traité ci-joint, qúe je prends la liberté de presenter à Votre Excellence, de même que les instrúmens principaúx, qúi servent à l’eclaircir. Si Votre Excellence daigne les accepter, et que je sois assez heúreúx de voir approúver et protèger par votre Excellence mon travail, je poúrrai me flatter d’en recúeillir les frúits dans le temps. 
                  Je suis avec úne profonde veneration 
                  Monsieúr le President! De Votre Excellence le très húmble et très obeissant Serviteúr
                  
                     A. V. Stipriaan Lúïsçiús 
                     
                  
               